July 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   HSIN-CHI-SU AKA NOBU SU, Appellant

NO. 14-14-00461-CV                          V.

                 VANTAGE DRILLING COMPANY, Appellee
                   ________________________________

       This cause, an appeal from the Temporary Injunction Order in favor of
appellee, Vantage Drilling Company, signed June 11, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. We order the Temporary Injunction Order of the court below AFFIRMED.

       We order appellant, Hsin-Chi-Su aka Nobu Su, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.